Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-27-2007

In Re: Keith B. Webb
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2366




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Keith B. Webb " (2007). 2007 Decisions. Paper 539.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/539


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-330                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 07-2366
                                    ________________

                             IN RE: KEITH BRYANT WEBB,

                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
        United States District Court for the Middle District of Pennsylvania
                            (Related to M.D. Pa. 06-cv-00778)
                      _____________________________________

                         Submitted Under Rule 21, Fed. R. App. P.
                                     August 2, 2007

            BEFORE: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES

                                  (Filed: August 27, 2007)
                                _______________________

                                        OPINION
                                _______________________

PER CURIAM

       In April 2006 Keith Webb filed a habeas corpus petition pursuant to 28 U.S.C. §

2241. In April 2007 Webb filed a mandamus petition seeking an order compelling the

District Court to rule on his petition. Shortly thereafter the District Court did so, denying

the petition on May 16, 2007.

       Accordingly, the mandamus petition is moot, and we will deny it.